            Case 4:19-cv-00005-CDL Document 40-8 Filed 08/07/20 Page 1 of 2

                                                                 Officiai Report
                    Division of Forensic Sciences                                     Headquarters
                    Georgia Bureau of Investigation                                   DOFS Case #:                         2017. 1000874
                    State of Georgia                                                  Report Date:                         03/24/2017

                    George Herrin Jr Ph   D           ASCLD'LAB- international             11111111 1111   I!   111111   III lull 111111 11111 Ill 11111111111111111III III 1R
                    Deputy Director                 Accredited Testing Laboratory
                                                                                           I111111111IIII111111          III 1111IIIIIIi1111Ill III 1111111111111111IIII 111 111


 Requested Service: Glass
    Agency:           GBI-Reg. 02-Columbus                                                          IPLAINTIFF'S
    Agency Ref#:      0201723417                                                                                 EXHIBIT
     Requested by:    D. Jury

Case Individuals:
                                                                                                                                          r'Tw
     Victim: Hector Arreola

Evidence:
     On 01/12/2017.. the laboratory received the following evidence from the GBI -Reg. 02- Columbus via
     Lockbox.
      2017 -1000874 -008               Sealed package containing one fragment of glass. AÁ47520


Results and Conclusions:
     Item 8 was examined for the purpose of characterizing the type of glass present.

     Item 8 contains one fragment of questioned glass.

     Examination of the physical, optical, and chemical characteristics of this questioned fragment (Item 8)
     reveals it is full thickness, light green in color. non -tempered, non -float, sheet glass. Because it
     displays the properties of a non -float method of manufacture the questioned glass fragment is not
     typical of automotive sheet glass.

     METHODS OF ANALYSIS:

    Examinations were performed visually. by stereo microscopy. polarized light microscopy, ultraviolet
    fluorescence, micrometry. laboratory annealing /refractive index determination and x -ray fluorescence
    spectroscopy.

Only those items discussed in the results above were analyzed for this report. The above represents the
interpretations /opinions of the undersigned analyst. Evidence analyzed in this report will be returned to the
submitting agency. Biological evidence (body fluids and tissues) and fire debris extracts will be destroyed after
one year. This report may not be reproduced except in full without written permission of the laboratory.

Technical notes and data supporting the conclusions and findings in this report are maintained within the
laboratory case records.

This case may contain evidence that must be preserved in accordance with O.C.G.A.       § 17 -5 -56.




                                                                     Ntichael fNicE ama -het
                                                                     Manager Trace Evtdence
                                                                     404- 270 -8266
                                                                     Michael McCarriagher @gbi. ga. gov
                                                                             .




Report Date: 03/24/2017                                                                                                                                    Page      1   of   2
Report id: MCXD34TNOXOMN8
Template Rev 2015 -12 -11
          Case 4:19-cv-00005-CDL Document 40-8 Filed 08/07/20 Page 2 of 2
Division of Forensic Sciences                                                       Continued
Georgia Bureau of Investigation
                                                                          2017 -1000874: Glass


Related Agencies:
      GBI- Medical Examiner -HQ DOFS                     ACN: DARRISANJ
      Muscogee Co. District Attorney
      Muscogee Co. Coroner
      Chattahoochee Judicial Circuit

                                       End of Official Report




Report Date. 03/24/2017                                                            Page   2   of   2
Report id: MCXD34TNOXQMN8
Template Rev 2015 -12 -11
